 1

 2

 3                                   UNITED STATES DISTRICT COURT
 4                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6       AUDREY MAYS,                                            CASE NO. 1:19-CV-0344 AWI SAB
 7                             Plaintiff
                                                                 ORDER VACATING HEARING,
 8                     v.                                        ORDER SUBSTITUTING PARTY, AND
                                                                 ORDER ON DEFENDANT’S RULE
 9       INTERNAL REVENUE SERVICE,                               12(b)(1) MOTION TO DISMISS
10                             Defendant
                                                                 (Doc. No. 18)
11

12

13           This is a tax dispute between pro se Plaintiff Audrey Mays and Defendant Internal
14 Revenue Service (“IRS”) for a tax refund.1 Currently before the Court is a Rule 12(b)(1) motion

15 to dismiss. Hearing on this motion is currently set for November 25, 2019, at 1:30 p.m. Plaintiff

16 has not filed an opposition to the motion. After review, the Court has determined that the motion

17 is suitable for decision without oral argument. See Local Rule 230(g). The Court will vacate the

18 November 25, 2019, hearing and issue this order, which resolves the pending Rule 12(b)(1)

19 motion to dismiss.

20

21                                                  BACKGROUND
22           From the Second Amended Complaint, at an unknown time, Plaintiff received a notice
23 from the California Franchise Tax Board that stated she needed to file a tax return for the year

24 2012. Plaintiff went to her CPA, who appears to have determined that Plaintiff owed the State of

25 California taxes. However, the CPA determined that Plaintiff was owed a refund of $6,112 from

26
     1
27    The Department of the Treasury was a defendant in previous complaints, but has been omitted from the operative
     Second Amended Complaint. Although the Department is no longer a defendant by virtue of this omission, see Hal
28   Roach Studios, Inc., 896 F.2d 1542, 1546 (9th Cir. 1989); Ramos v. Chase Home Fin., 810 F.Supp.2d 1125, 1145 (D.
     Haw. 2011), the Department remains listed as a defendant in the Court’s docket.
 1 the United States. Plaintiff was told, either by her CPA or the IRS, that due to the timeframe

 2 involved, she would not receive the refund. Plaintiff filed a claim and an appeal with the IRS for

 3 the $6,000 refund, but her claim was denied.

 4

 5                                         LEGAL FRAMWORK
 6          Federal Rules of Civil Procedure 12(b)(1)allows for a motion to dismiss based on lack of
 7 subject matter jurisdiction. See Fed. R. Civ. Pro. 12(b)(1). It is a fundamental precept that federal

 8 courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365,

 9 374 (1978); K2 Am. Corp. v. Roland Oil & Gas, 653 F.3d 1024, 1027 (9th Cir. 2011). Limits

10 upon federal jurisdiction must not be disregarded or evaded. Owen Equip., 437 U.S. 365, 374

11 (1978); Jones v. Giles, 741 F.2d 245, 248 (9th Cir. 1984). “It is presumed that a cause lies outside

12 this limited jurisdiction, and the burden of establishing the contrary rests upon the party asserting

13 jurisdiction.” Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994); K2 Am., 653 F.3d

14 at 1027. Rule 12(b)(1) motions may be either facial, where the inquiry is confined to the

15 allegations in the complaint, or factual, where the court is permitted to look beyond the complaint

16 to extrinsic evidence. See Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014); Safe Air For

17 Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). When a defendant challenges

18 jurisdiction “facially,” all material allegations in the complaint are assumed true, and the court

19 determines whether the factual allegations are sufficient to invoke the court’s subject matter

20 jurisdiction. See Leite, 392 F.3d at 362; Meyer, 373 F.3d at 1039. When a defendant makes a

21 factual challenge “by presenting affidavits or other evidence properly brought before the court, the

22 party opposing the motion must furnish affidavits or other evidence necessary to satisfy its burden

23 of establishing subject matter jurisdiction.” Meyer, 373 F.3d at 1039; see Leite, 749 F.3d at 1121.

24 The court need not presume the truthfulness of the plaintiff’s allegations under a factual attack.

25 Wood v. City of San Diego, 678 F.3d 1075, 1083 n.2 (9th Cir. 2011). The plaintiff must show by

26 a preponderance of the evidence each requirement for subject-matter jurisdiction, and as long as
27 the dispute is not intertwined an element of the plaintiff’s cause of action, the court may resolve

28 any factual disputes itself. Leite, 749 F.3d at 1121.

                                                      2
 1                                       DEFENDANT’S MOTION
 2          Defendant’ Argument
 3          Defendant argues that because it is an agency of the United States, and because congress
 4 has not authorized suit against the IRS, the United States should be substituted as a party in place

 5 of the IRS.

 6          Apart from substitution, Defendant argues that it is making a facial and factual attack
 7 against the SAC. Plaintiff’s refund suit is untimely under 26 U.S.C. § 6511(b), which limits

 8 refunds to amounts paid within 3 years of filing the claim for a refund. Plaintiff filed her request

 9 for a refund on January 11, 2017. Under § 6511(b), Plaintiff could seek a refund on amounts paid

10 between January 11, 2014 and January 11, 2017. However, per Plaintiff’s Form 4340, the only

11 amount collected by the IRS relating to Plaintiff’s 2012 tax liability was collected on April 15,

12 2013. Thus, under § 6511(b), Plaintiff’s attempt to obtain a refund is untimely and dismissal is

13 appropriate.

14          Plaintiff’s Opposition
15          Plaintiff has filed no opposition.
16          Discussion
17          Initially, it is necessary to substitute parties. In a suit for a tax refund under 26 U.S.C. §
18 7422(a), the proper defendant is the United States, not the IRS or a governmental employee or

19 officer. See 26 U.S.C. § 7422(f)(1); Venegas v. IRS, 2018 U.S. Dist. LEXIS, 117154, *2 (D.

20 Mass. June 14, 2018). West v. United States, 2007 U.S. Dist. LEXIS 11617, *1 n.1 (W.D. Was.

21 Feb. 20, 2007). Therefore, the Court will substitute the United States as the only defendant in this

22 matter in place of the IRS. See 26 U.S.C. § 7422(f)(2); Venegas, 2018 U.S. Dist. LEXIS 117154

23 at *2; West, 2007 U.S. Dist. LEXIS 11617 at *1 n.1.

24          Under 26 U.S.C. § 7422(a), no suit for a tax refund may proceed “until a claim for refund
25 or credit has been duly filed with the Secretary . . . .” 26 U.S.C. § 7422(a) (emphasis added). In

26 order to be considered “duly filed,” a claim for a tax refund “must be filed in accordance with,
27 inter alia, the provisions of [26 U.S.C.] § 6511.” Imperial Plan, Inc. v. United States, 95 F.3d 25,

28 26 (9th Cir. 1996). 26 U.S.C. § 6511(b) contains “lookback” provisions that “effectively eliminate

                                                        3
 1 any danger of taxpayers recovering on stale claim.” Omohundro v. United States, 300 F.3d 1065,

 2 1069 (9th Cir. 2002). In relevant part, § 6511(b) limits a claim for a refund to amounts paid

 3 within 3 years of the date of filing of the refund claim. See 26 U.S.C. § 6511(b)(2)(A); Reynoso

 4 v. United States, 692 F.3d 973, 978 (9th Cir. 2012); Ehle v. United States, 720 F.2d 1096, 1096

 5 (9th Cir. 1983). Section 6511(b)(2)(A)’s lookback period is “jurisdictional in nature and cannot

 6 be waived.” Reynoso, 692 F.3d at 982; Zeier v. United States, 80 F.3d 1360, 1364 (9th Cir. 1996).

 7 Further, the limitation periods of § 6511 are not subject to equitable tolling. United States v.

 8 Brockamp, 519 U.S. 347, 354 (1997).

 9          Here, the United States has submitted a copy of an IRS Form 4340 (“Certificate of
10 Assessments, Payments, and Other Specified Matters”) that indicates that Plaintiff paid her 2012

11 taxes in April 15, 2013. See Doc. No. 18-2. Particularly in the absence of an objection or

12 contrary evidence, Form 4340’s are admissible and may establish any fact that appears therein.

13 See Hughes v. United States, 953 F.2d 531, 539-40 (9th Cir. 1992). In the absence of an

14 opposition, the Court concludes that all payments relating to the 2012 tax year were made by

15 Plaintiff in April 2013.

16          Applying § 6511(b)(2)(A) to this case, the Court agrees with the United States that
17 Plaintiff’s claim for refund is untimely. Plaintiff does not challenge the fact that she submitted her

18 claim for a refund in January 2017. Applying the three year lookback of § 6511(b)(2)(A), Plaintiff

19 could make a claim for a refund based on payments made as far back as January 2014. However,

20 because Plaintiff’s payments relating to her 2012 tax assessment were made in April 2013,

21 Plaintiff’s request was untimely by approximately nine months. Because the lookback period of

22 § 6511(b)(2)(A) is jurisdictional, and Plaintiff has not shown that she can meet its requirements,

23 the Court lacks jurisdiction over this matter and must dismiss this case. See Reynoso, 693 F.3d at

24 982; K2 Am., 653 F.3d at 1027.

25

26                                                ORDER
27          Accordingly, IT IS HEREBY ORDERED that:
28 1.       The November 25, 2019 hearing date is VACATED;

                                                      4
 1 2.     The United States is SUBSTITUTED as the defendant in this matter in place of the
 2        Internal Revenue Service and the Department of the Treasury;
 3 3.     The Clerk shall TERMINATE the Internal Revenue Service and the Department of the
 4        Treasury;
 5 4.     The United States’ Rule 12(b)(1) motion to dismiss (Doc. No. 18) is GRANTED; and
 6 5.     The Clerk shall CLOSE this case.
 7
     IT IS SO ORDERED.
 8

 9 Dated: November 18, 2019
                                             SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 5
